Appeal by the defendant from a judgment of the County Court, Westchester County (Scarpino, J.), rendered September 24, 1993, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly concluded that the frisk of the defendant which resulted in the seizure of a gun was supported by the requisite predicate of reasonable suspicion by the police that the defendant might be armed (see, e.g., People v Batista, 88 NY2d 650; People v Benjamin, 51 NY2d 267, 271). Bracken, J. P., Thompson, Krausman and Luciano, JJ., concur.